Citation Nr: 9921237	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to October 
1953.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Pittsburgh, Pennsylvania RO that denied entitlement to service 
connection for hearing loss.  This case was before the Board in 
October 1996 and November 1998 when it was remanded for 
additional development.  In an August 1998 Supplemental Statement 
of the Case, the RO re-characterized the issue on appeal as two 
issues: entitlement to service connection for bilateral hearing 
loss and entitlement to service connection for tinnitus, claimed 
as hearing loss.

The Board notes that the veteran was scheduled for a hearing 
before the Board at the RO in May 1999; however, the veteran 
failed to report to the hearing.


FINDINGS OF FACT

1.  All reasonable attempts have been made to ensure that all 
relevant evidence has been obtained.

2.  The veteran suffers from defective hearing that had its onset 
as a result of noise trauma during active military service.

3.  The veteran suffers from tinnitus that had its onset as a 
result of noise trauma during active military service.


CONCLUSIONS OF LAW

1.  Defective hearing was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.385 (1998).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from October 1951 to October 
1953.  The evidence of record indicates that the veteran's 
service medical records were apparently destroyed in the 
accidental fire at the National Personnel Records Center (NPRC) 
in 1973.

In June 1993, the veteran filed a claim for entitlement to 
service connection for defective hearing.  In support of his 
claim, the veteran submitted private treatment records dated from 
July 1984 to February 1985.  A July 1984 treatment record notes 
the veteran's history of treatment for a right ear injury a 
"number of years" earlier by a Dr. Yourd.  It was noted that 
the veteran continued to have slight hearing loss and tinnitus.  
The veteran described a chirping in one ear and a buzzing in the 
other, which was present most of the time but sometimes 
spontaneously disappeared at night.  An August 1984 treatment 
record notes the veteran's ongoing complaints of tinnitus.

In June 1995, the veteran testified at a personal hearing that he 
worked for three months on a nuclear or atomic cannon when he was 
in the service and they fired the cannon for three months, every 
working day and approximately three to four hours a day at five 
minute intervals.  The veteran further testified that he was 
exposed to three nuclear shots and after the first shot his ears 
were ringing and after the second shot his left ear was 
"pressurized."  The veteran indicated that he was never given 
ear protection during service.  He stated that he received 
medical treatment during service and was told that his hearing 
loss and tinnitus "would resolve themselves."  The veteran 
further stated that he has had a "tremendous ringing in both of 
[his] ears" that "impairs [his] hearing" since service, but 
did not seek medical treatment until 1984.

Following remand by the Board in October 1996 for further 
development, the RO advised the veteran that he may submit 
alternate evidence to support his contentions, including 
statements from service medical personnel, "buddy" certificates 
or affidavits, employment physical examinations, medical evidence 
from hospitals, clinics and private physicians by which or by 
whom he may have been treated, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records and insurance 
examinations.  The RO also requested the veteran to submit 
treatment records from Dr. Yourd, who reported treated him for 
ear disability after service.  The veteran did not respond to the 
RO's October 1996 and July 1997 requests for additional evidence.

A July 1998 VA examination report notes the veteran's complaints 
of hearing loss and tinnitus since service.  The veteran related 
a history of excessive noise exposure to artillery shells while 
in the army.  Examination revealed normal tympanic membranes.  On 
the authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
55
65
60
LEFT
10
25
55
65
70

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 76 in the left ear.  The examiner 
concluded that the veteran had classic noise-induced bilateral 
sensorineural hearing loss, probably due to service.  The 
examiner also noted that the veteran's bilateral tinnitus had its 
"onset while [the veteran was on] active duty."

Other evidence of record includes information from the Defense 
Nuclear Agency of the Department of Defense, which was sent to 
the veteran and was apparently annotated by the veteran to show 
the three tests he was involved in as part of Operation Upshot-
Knothole.  One of the tests named Encore was an airdrop; another 
named Harry was a tower, and the third named Grable was a 280mm 
cannon.  All three tests were performed in May 1953.

Analysis

The veteran contends that hearing loss and tinnitus were incurred 
during active military service as a result of noise exposure from 
nuclear or atomic cannons.  The veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That is, 
we find that he has presented claims that are plausible.  We are 
also satisfied that all relevant facts have been properly 
developed and that no further assistance is required to comply 
with the duty to assist under 38 U.S.C.A. § 5107(a).  In this 
regard, the Board notes that attempts to locate the veteran's 
service medical records have been unsuccessful.  In cases where 
service medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to explain findings 
and conclusions and to carefully consider the benefit of the 
doubt doctrine under 38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  

Under applicable criteria, service connection will be granted for 
a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991).  
In this regard, it should be pointed out that hearing acuity is 
not considered impaired for purposes of an award of service 
connection unless audiometric test results, including speech 
recognition scores, have reached a certain level.  The provisions 
of 38 C.F.R. § 3.385 (1998) provide that:

For the purposes of applying the laws 
administered by VA, impaired hearing will
be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000,
2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000,
3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.

Initially, the Board notes that a July 1998 VA examination report 
demonstrates that the veteran currently suffers from disabling 
impaired hearing as defined by 38 C.F.R. § 3.385 (1998).

As previously noted, there are no available service medical 
records.  Records from the Defense Nuclear Agency tend to 
corroborate the veteran's participation in a nuclear cannon test 
during service.  Post-service records reflect the presence of 
defective hearing and tinnitus only many years after service.  
However, the Board finds that the veteran's detailed complaints 
of bilateral hearing loss and tinnitus dating back to cannon 
testing during service are credible, and there is no competent 
evidence of a post-service intervening cause of hearing loss or 
tinnitus.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993) ("It is 
the responsibility of the BVA . . . to assess the credibility and 
weight to be given to the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  In addition, a July 1998 VA 
opinion medically links the veteran's current bilateral hearing 
loss and tinnitus to service.  The VA examiner indicated that, 
given the veteran's noise exposure during service, his hearing 
loss and tinnitus are probably related to service.  The veteran's 
complaints, viewed in conjunction with the VA examiner's opinion, 
raise a reasonable doubt on the question of whether the veteran 
has bilateral defective hearing and tinnitus that had their onset 
during service.  It is the Board's judgment that the evidence is 
in relative equipoise on the question at hand and, therefore, the 
benefit of the doubt doctrine is applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the Board finds that service connection for 
bilateral defective hearing and tinnitus is warranted.


ORDER

Entitlement to service connection for defective hearing is 
granted.

Entitlement to service connection for tinnitus is granted. 



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

